DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
mini diffusion-absorption ammonia refrigerating apparatus
main container body
communication module
alarm flashlight
buzzer
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns”, “The disclosure defined by this invention”, “The disclosure describes”, etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “comprising, and “said” should be avoided.

Claim Objections
Claims 1- objected to because of the following informalities:  After the first recitation of ".  For examination purposes, the claims are interpreted to recite a single mini diffusion-absorption ammonia refrigerating apparatus. 
Claim 1, step 3d has a typo: “and sending a alarm signal” should read --and sending an alarm signal—
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"mini diffusion-absorption ammonia refrigerating apparatus" in claims 1-13,
“communication module" in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification lacks sufficient structure description to enable one having ordinary skill in the art to produce the invention. 
Claim 1 further recites the limitations “a mini diffusion-absorption ammonia refrigerating apparatus”. The term “apparatus” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which ammonia is diffused or absorped. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of diffusing/absorping ammonia. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a mini diffusion-absorption ammonia refrigerating apparatus" in claims 1-13 is a relative term which renders the claim indefinite.  The term "mini" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "high-sensitivity ammonia sensor" in claim s 1, 2, 5, and 8 is a relative term which renders the claim indefinite.  The term "high-sensitivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "the machine can work smoothly" in claim 1, step 1 is a relative term which renders the claim indefinite.  The term "smoothly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
The term "enabling the machine to be maintained in time" in claim 1 step 3 d is a relative term which renders the claim indefinite.  The term "in time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "small amount" in claim 1 step 3 b is a relative term which renders the claim indefinite.  The term "small amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "higher amount" in claim 1 step 3 c is a relative term which renders the claim indefinite.  The term "higher amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "large amount" in claim 1 step 3 d is a relative term which renders the claim indefinite.  The term "large amount" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "high sensitivity" in claim 8 is a relative term which renders the claim indefinite.  The term "high sensitivity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
quick response" in claim 8 is a relative term which renders the claim indefinite.  The term "quick response" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "quick response recovery" in claim 8 is a relative term which renders the claim indefinite.  The term "quick response recovery" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, a “small amount”, “higher amount”, and “large amount” are all interpreted per the specification as greater than 20 ppm ammonia in air.
Regarding claim 1, the following phrases are indefinite:
Wireless/wire communication module in claims 1 and 5. “Wireless/wire” is not defined by the claims or the specification and it is unclear if the slash (/) should be interpreted as “and” or as “or”. For the purpose of examination, 
Flashing the alarm-light. It is unclear if the alarm-light in step 3 c is referencing the previously recited alarm flashlight or if “alarm-light” is introducing an additional light, in which case, there is insufficient antecedent basis for this limitation in the claim.
The various concentrations of step 3 a-d are indefinite. For examination purposes, the various concentrations are interpreted per pages 7 and 8 of the instant specification as follows: step 3 a is taken when ammonia concentration (in air) is less than 20 ppm. Step 3 b is taken when ammonia concentration (in air) is greater than 20 ppm.
Claim limitations “mini diffusion-absorption ammonia refrigerating apparatus” and  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the machine" in step 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the rear portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the circuit" in step 2.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the control terminal" in step 3 b.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the duty room".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are indefinite in view of their dependency on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20050113982 A1 Schneider et al. (hereafter Schneider) in view of US 20190331377 A1 Matsuda et al. (hereafter Matsuda) and US 20100282619 A1 Wang (hereafter Wang).

Regarding claim 1, Schneider teaches a mini diffusion-absorption ammonia refrigerating apparatus (absorption refrigeration system 24) used for refrigerators, wine cabinets or freezers, (note: the phrase “used for refrigerators, wine cabinets or freezers” is interpreted as intended uses of a diffusion-absorption ammonia refrigerating apparatus, and does not differentiate over prior art, see MPEP 2114.2: "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus") comprising:
a main container body (outer shell 16), wherein the rear portion of the main container body is provided with a mini diffusion-absorption ammonia refrigerating apparatus (fig 1 shows the absorption refrigeration system 24 at the rear of the refrigerator 10), wherein the control panel (control panel 22) is provided with a container body temperature probe (temperature sensor 52), 
Schneider further teaches Step 1: initiating the diffusion-absorption ammonia refrigerating apparatus ([0001] “The present invention relates to cooling systems and 
While Schneider does not teach a method for real-time detection and managing of ammonia leakage, Matsuda teaches a method for real-time detection and managing of ammonia leakage ([0002] “The present invention relates to a refrigeration cycle apparatus, and particularly to a refrigeration cycle apparatus including a refrigerant leakage detector corresponding to an indoor unit”)
While Schneider does not teach a wireless/wire communication module, wherein the control panel, which is connected to an alarm flashlight, is connected to a buzzer, Matsuda teaches a wireless/wire communication module ([0073] “Communication path 7 can be formed by wired communication (e.g., by communication cable) or wireless communication.”), wherein the control panel (indoor remote-control controller 211), which is connected to an alarm flashlight, is connected to a buzzer ([0084] “As shown in FIG. 2, refrigeration cycle apparatus 1a further includes an alarm 230 and a safety measure device 400 which are activated when a leakage of refrigerant is detected. Under the control of indoor remote-control controller 211, alarm 230 is configured to emit at least a warning sound when a leakage of refrigerant is detected by refrigerant leakage sensor 4. Alarm 230 may also be configured to turn on or flash a warning light, in addition to emitting the warning sound.”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the communication modules, control panel, alarm light, buzzer, and ammonia leak detection and management taught by Matsuda in the diffusion-absorption ammonia refrigerating apparatus taught by 
While the combined teachings do not teach at least one ammonia sensor is disposed in the refrigerating apparatus, wherein the ammonia sensor is connected to a control panel, Wang teaches at least one ammonia sensor ([0020] “The other electrode, the sensing electrode, can be exposed to the gas to be monitored (i.e., the sensing gas), and therefore comprises materials that are selectively sensitive to ammonia and preferably not sensitive to nitrogen oxides, carbon monoxide, and hydrocarbons”), 
While the combined teachings do not teach Step 2: detecting ammonia molecules, Wang teaches Step 2: detecting ammonia molecules ([0014] “Therefore, when the concentration of ammonia molecules is greater at one of the electrodes than at the other, an electron imbalance will occur at the respective electrodes, and a voltage is generated between the electrodes”) through the ammonia sensor ([0020] “The other electrode, the sensing electrode, can be exposed to the gas to be monitored (i.e., the sensing gas), the high- sensitivity ammonia sensor outputs different electrical parameters according to various ammonia concentrations ([0014] “Therefore, when the concentration of ammonia molecules is greater at one of the electrodes than at the other, an electron imbalance will occur at the respective electrodes, and a voltage is generated between the electrodes”); after being 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the ammonia sensor taught by Wang to the control panel of the combined teachings in the refrigerating apparatus taught by the combined teachings to accurately sense ammonia leakage ([0045] “During operation, the ammonia sensor is disposed in an area where a gas is to be sensed… Due to the ammonia concentration at the sensing electrode 21 and the insensitivity to the ammonia at the reference electrode 22, ammonia concentration is detected in the gas stream.”)
The claim limitation: “ammonia molecules move upwardly due to its density being lower than that of air, which can be precisely detected by the ammonia sensor;” is directed towards a law of nature and therefore is not given patentable weight. See MPEP 2106.04: The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (quoting Myriad, 569 U.S. at 589, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, 
The following claim limitations of step 3 a-d: “Step 3: dealing with the leakage according to various concentrations:
a. continuing working;
b. stopping refrigeration and sending a alarm signal to the control terminal when an amount of ammonia leakage is detected;
c. stopping refrigeration, flashing the alarm-light, and sending an alarm signal to the control terminal when an amount of ammonia leakage is detected;
d. stopping refrigeration, flashing the alarm-light, sound alarming, and sending a alarm signal to the control terminal when an amount of ammonia leakage is detected; such a alarm signal can be immediately received by the control terminal, thereby enabling the machine to be maintained.” These claimed limitations are contingent limitations and therefore are not given patentable weight. See MPEP 

Regarding claim 2, the combined teachings teach the method for real-time detection and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 1 as stated above, wherein the ammonia sensor (Wang, ammonia gas sensor) is a complementary metal oxide semiconductor chip (Wang [0005] “The ammonia selective sensing electrode comprises an oxide material characterized by the formula”                         
                            C
                            
                                
                                    e
                                
                                
                                    w
                                
                            
                            
                                
                                    A
                                
                                
                                    x
                                
                            
                            
                                
                                    L
                                
                                
                                    y
                                
                            
                            V
                            
                                
                                    O
                                
                                
                                    z
                                
                            
                        
                     [0008] “Referring to the aforementioned formula, A may be one or more dopants to impart desired properties to the oxide material. For example, it may be an additive to enhance electrical conductivity, such as nickel, lithium, zirconium [bismuth, lead, strontium, calcium, copper, lithium, gold, tin, zinc, nickel, titanium, iron, indium, manganese, or magnesium]”) ammonia sensor, and a nanometer thin film gas 

Regarding claim 3, the combined teachings teach the method for real-time detection and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 2 as stated above, wherein the nanometer thin film gas sensitive material is one or a compound of thin films selecting from a tin dioxide nanometer thin film, a copper phthalo-cyanine thin film, and a copper phthalo-cyanine/tin dioxide composite thin film (Wang [0008] “Referring to the aforementioned formula, A may be one or more dopants to impart desired properties to the oxide material. For example, it may be an additive to enhance electrical conductivity, such as nickel, lithium, zirconium [bismuth, lead, strontium, calcium, copper, lithium, gold, tin, zinc, nickel, titanium, iron, indium, manganese, or magnesium].”)

Regarding claim 5, the combined teachings teach the method for real-time detection and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 1 as stated above, wherein the wireless/wire communication module comprises a SD card slot, a modem, a battery, a micro-processor, and a ROM (Matsuda [0072] “With reference to FIG. 2, system remote control 310 (FIG. 1) includes a system remote-control controller 311, and indoor remote control 210 (FIG. 1) includes an indoor 

Regarding claim 6, the combined teachings teach the method for real-time detection and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 2 as stated above, wherein nickel element contained in the nanometer thin film gas sensitive material is at 1-50% (Wang [0008] “Referring to the aforementioned formula, A may be one or more dopants to impart desired properties to the oxide material. For example, it may be an additive to enhance electrical conductivity, such as nickel, lithium, zirconium [bismuth, lead, strontium, calcium, copper, lithium, gold, tin, zinc, nickel, titanium, iron, 

Regarding claim 7, the combined teachings teach the method for real-time detecting and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 2 as stated above, wherein aluminum element contained in the nanometer thin film gas sensitive material is at 1-50% (Wang [0029] “The reference electrode 22 can comprise any catalyst capable of producing an electromotive force across the electrolyte 20 when the sensing electrode 21 contacts NH.sub.3, including metals such as platinum, palladium, gold, osmium, rhodium, iridium, ruthenium, zirconium, yttrium, cerium, calcium, aluminum, and the like, as well as alloys, oxides, and combinations comprising at least one of the foregoing catalysts.”).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention aluminum element contained in the nanometer thin film gas sensitive material modified Wang, and thus the claimed percentage cannot be considered critical. "[W]here the general conditions of a claim are disclosed in 

Regarding claim 12, the combined teachings teach the method for real-time detecting and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 7 as stated above.
While the combined teaches do not explicitly teach nickel-cobalt alloy powder doped in the nanometer thin film gas sensitive material is at 1-50%, the combined teachings teach nickel and associated alloys (see claim 6 rejection) and cobalt and associated alloys (see claim 8 rejection). Therefore, the combined teachings teach a nickel-cobalt alloy included in the ammonia sensor taught by the combined teachings.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions 
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention aluminum element contained in nickel-cobalt alloy powder doped in the nanometer thin film gas sensitive material of modified Wang, and thus the claimed percentage cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Huang teaches the general conditions of the claim in the prior art, including the same composition in all other respects and identical experimental data. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Matsuda and Wang as applied to claim 1 above, and further in view of US 20140021067 A1 Samuilov (hereafter Samuilov).


While the combined teachings do not teach the film-forming particles of the nanometer thin film gas sensitive material have a uniform size of 1-5nm, Samuilov teaches a low concentration ammonia sensor wherein the film-forming particles have a uniform size of 1-5nm ([0014] “The sensor includes a substrate which has two or more electrodes disposed thereon, and a carbon nanotube-polyaniline film disposed on the substrate” and [0039] “In some embodiments, the polyaniline coating has an average thickness of less than 10 nm, or less than 9 nm, or less than 8 nm, or less than 7 nm, or less than 6 nm, or less than 5 nm, or less than 4 nm, or less than 3 nm, or less than 2 nm” Samuilov specifically teaches the thickness of a coating or film, but such a limitation necessitates that the particle size cannot exceed the total thickness).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the film forming particle size limitation taught by Samuilov into the ammonia sensor taught by the combined teachings to control the electron transport and therefore the function of the sensor (abstract “The thickness of the polyaniline coating is such that electron transport can occur along and/or between the carbon nanotubes”).

Regarding claim 11, the combined teachings teach the method for real-time detection and dealing with ammonia leakage of a mini diffusion-absorption ammonia 
While the combined teachings do not teach the film-forming particles of the nanometer thin film gas sensitive material have a uniform size of 1-5nm, Samuilov teaches a low concentration ammonia sensor wherein the film-forming particles have a uniform size of 1-5nm ([0014] “The sensor includes a substrate which has two or more electrodes disposed thereon, and a carbon nanotube-polyaniline film disposed on the substrate” and [0039] “In some embodiments, the polyaniline coating has an average thickness of less than 10 nm, or less than 9 nm, or less than 8 nm, or less than 7 nm, or less than 6 nm, or less than 5 nm, or less than 4 nm, or less than 3 nm, or less than 2 nm” Samuilov specifically teaches the thickness of a coating or film, but such a limitation necessitates that the particle size cannot exceed the total thickness).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the film forming particle size limitation taught by Samuilov into the ammonia sensor taught by the combined teachings to control the electron transport and therefore the function of the sensor (abstract “The thickness of the polyaniline coating is such that electron transport can occur along and/or between the carbon nanotubes”).

Claims 8, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Matsuda and Wang as applied to claim 1 above, and further in view of US 9958397 B1 Peterson et al. (hereafter Peterson).


While the combined teachings do not teach cobalt element contained in the nanometer thin film gas sensitive material is at 1-50%, wherein the crystal structure of tin dioxide (SnO2) is not changed by cobalt ions doped therein, Peterson teaches cobalt (col 8 line 22 “A porous metal hydroxide is optionally a mixed metal hydroxide. Illustrative examples of mixed metal hydroxides include but are not limited to metal hydroxides including two or more metals of aluminum, iron, zinc, silicon, magnesium, cobalt, copper, titanium, vanadium, chromium, manganese, nickel, calcium, zirconium, and the like”) element contained in the nanometer thin film gas sensitive material is at 1-50% (col 10 line 52 “Optionally, a transition metal reactant is present at 1 to 50 weight percent of the sorbent. In some aspects, a transition metal reactant is present at a weight percent of 1 to 40, optionally 1 to 30, optionally 1 to 20, optionally 1 to 19, optionally 1 to 18, optionally 1 to 17, optionally 1 to 16, optionally 1 to 15, optionally 1 to 14, optionally 1 to 13, optionally I to 12, optionally I to 11, optionally 1 to 10 optionally to 9, optionally 1 to 8, optionally 1 to 7, optionally 1 to 6, optionally 1 to 5, optionally 2 to 10, optionally 5 to 10”), wherein the crystal structure of tin dioxide (SnO2) is not changed by cobalt ions doped therein.


Regarding claim 9, the combined teachings teach the method for real-time detecting and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 6 as stated above, 
While the combined teachings do not teach nickel-cobalt alloy powder doped in the nanometer thin film gas sensitive material is at 1-50%, Peterson teaches nickel-cobalt alloy powder doped in the nanometer thin film gas sensitive material (col 8 line 22 “A porous metal hydroxide is optionally a mixed metal hydroxide. Illustrative examples of mixed metal hydroxides include but are not limited to metal hydroxides including two or more metals of aluminum, iron, zinc, silicon, magnesium, cobalt, copper, titanium, vanadium, chromium, manganese, nickel, calcium, zirconium, and the like”) element 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the 1-50% cobalt taught by Peterson into the ammonia sensor taught by the combined teachings to detect a toxic chemical such as ammonia (col 2 line 25 “The processes are suitable for detecting exposure to a variety of toxic chemicals with a variety of chemistries, optionally including, but not limited to ammonia, arsine, chlorine, cyanogen chloride, hydrogen chloride, hydrogen cyanide, hydrogen sulfide, methyl bromide, nitrogen dioxide, phosgene, sulfur dioxide, or combinations thereof. The sorbent includes a metal hydroxide, optionally a hydroxide of silicon, aluminum, magnesium, cobalt, copper, zinc, titanium, zirconium, vanadium, chromium, manganese, nickel, calcium, or mixtures thereof.”)

Regarding claim 13, the combined teachings teach the method for real-time detecting and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 8 as stated above. 
While the combined teaches do not explicitly teach nickel-cobalt alloy powder doped in the nanometer thin film gas sensitive material is at 1-50%, the combined 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the further alternative, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention aluminum element contained in n nickel-cobalt alloy powder doped in the nanometer thin film gas sensitive material of modified Peterson, and thus the claimed percentage cannot be considered critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", where Huang teaches the general conditions of the claim in the prior art, including the same composition in all other respects and identical experimental data. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05 II.A.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Matsuda and Wang as applied to claim 1 above, and further in view of US 20170038326 A1 Motayed et al. (hereafter Motayed).

Regarding claim 10, the combined teachings teach the method for real-time detecting and dealing with ammonia leakage of a mini diffusion-absorption ammonia refrigerating apparatus used for refrigerators, wine cabinets or freezers of claim 2 as stated above.
While the combined teachings do not teach graphene element contained in the nanometer thin film gas sensitive material is at 1-50%, Motayed teaches a toxic gas (including ammonia) sensor containing graphene in the nanometer thin film gas sensitive material ([0208] “the GaN NWs were dispersed on 10 nm thick carbon films supported by Mo-mesh grids, followed by the deposition of TiO.sub.2 NCs and annealing, and subsequent Pt deposition”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a graphene (carbon) film as taught by Motayed into the ammonia sensor taught by the combined teachings to increase the selectivity of the ammonia sensors ([0106] “Thus, the metal-oxide nanoclusters (TiO.sub.2) on GaN NWs or nanostructures demonstrate the disclosed architecture for highly selective gas sensing.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20160265830-A1	Weckwerth; Wick G. discloses a method and apparatus for monitoring and controlling ammonia absorption cooling units including various sensors.
US-20080115513-A1	Unmack; Paul Neilson discloses a protective controller for a mini ammonia absorption refrigeration unit.
US-20030192329-A1	Sarkisian, Paul discloses an ammonia absorption refrigeration system utilizing various sensors and controllers.
US-20160252285-A1	RUBINSTEIN; Marshal discloses a precision electronic control system for ammonia absorption refrigeration system.
US-20020023480-A1	Hattori, Akiyoshi discloses thin film sensors for detecting toxic gases such as ammonia.
US-20160290980-A1	Swager; Timothy M. discloses an amine sensor utilizing coated carbon nanotubes and other nanostructures.
US-20150027906-A1	Chen; Lei discloses nanoscale ammonia sensors.
US-20180347896-A1	Eddy; Renee A discloses portable refrigeration systems with alarms including light, sound, local and remote indications and responses.
US-20070156373-A1	Yamashita; Koji discloses refrigeration equipment diagnosis and cycle monitoring including leakage detection and associated alarm response with lights, sounds, local and remote indications and responses.
US-20180327179-A1	Papas; Paul discloses portable refrigeration systems with alarms including light, sound, local and remote indications and responses.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763